Title: John Pope to Thomas Jefferson, 10 March 1817
From: Pope, John
To: Jefferson, Thomas


          
            Dr Sir
            Lexington
March 10th 1817
          
          I beg leave to make known to you my freind Doctor Watkins of Tennessee who has purchased a farm  near you & is about to become your neighibour—He is a gentleman of fine talents & high respectability & worthy of your attention—I shall be obliged by any services you  may render him—Please to accept assurances of  the respect & esteem of your most obt Hble Ser
          John Pope
        